


Exhibit 10.3


RESTRICTED STOCK AGREEMENT




THIS AGREEMENT, effective as of the 31st day of March, 2015, is entered into
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and Thomas S.
Smith (the “Executive”).


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has approved
the grant to the Executive, effective as of the date that he commences
employment under the terms of his employment agreement with the Corporation
dated as of March 13, 2015 (the “Employment Agreement”), of 158,638 shares of
common stock of the Corporation, subject to the transfer and forfeiture
restrictions and limitations set forth in Section 1 hereof (the “Restricted
Shares”) as an inducement for the Executive to enter into the employ of the
Corporation.


NOW, THEREFORE, it is agreed as follows:


1.    Award of Restricted Stock. None of the Restricted Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered until such
Shares become vested as determined pursuant to the schedule set forth in Section
2 or at such earlier date as such restrictions shall otherwise lapse under
Section 4 or Section 5 of this Agreement. For purposes of this letter, the
period during which the Restricted Shares remain subject to the transfer
restrictions set forth in this Section 1 shall be called the “Restricted
Period.”


2.    Vesting Schedule. Unless such period shall earlier lapse in accordance
with the express terms of Section 4 or Section 5 of this Agreement, the
Restricted Period shall lapse as to the specified portion of the Restricted
Shares in accordance with the following schedule:


Vesting Date
Number of Shares Vesting
March 4, 2016
49,726
September 1, 2016
29,108
September 1, 2017
79,804





3.     Forfeiture of Restricted Stock Upon Voluntary Termination or Termination
for Cause. If (i) the Executive voluntarily terminates his employment with the
Corporation and each of its subsidiaries other than for Good Reason or (ii) the
Executive’s employment is terminated by the Corporation for Cause prior to the
lapsing of the Restricted Period, any Restricted Shares then still subject to
the transfer restrictions set forth in Section 1 shall be forfeited and revert
back to the Corporation without any payment to the Executive. For purposes of
this Agreement, the terms Cause and Good Reason shall have the meanings ascribed
thereto in the Employment Agreement.


4.     Vesting Upon Death, Disability, Termination by the Corporation Without
Cause or Voluntary Termination for Good Reason. If the Executive’s employment
with the Corporation and each of its subsidiaries terminates due to (i) his
death, (ii) his Disability, (iii) the termination of his employment by the
Corporation without Cause or (iv) the termination of his employment by the
Executive for Good Reason, then notwithstanding the schedule set forth in
Section 2, the Restricted Period shall immediately and automatically lapse,
without further action by the Corporation, on the date of such termination as to
any Restricted Shares then still subject to the transfer restrictions set forth
in Section 1 and the Restricted Shares that have not previously vested shall
immediately vest. For purposes of this Agreement, Disability shall have the
meaning ascribed thereto in the Employment Agreement.


5.     Change in Control. Notwithstanding any other provision of this letter to
the contrary, the Restricted Period shall lapse upon the occurrence of a Change
in Control. For purposes of this Agreement, a Change in Control shall mean a
change in control of the Corporation, as defined in the Corporation’s Second
Amended and Restated Restricted Stock Unit Plan as in effect on the date hereof
(a “Change in Control”).


6.     Rights as a Shareholder. The Executive shall have all the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the shares and to receive dividends.




--------------------------------------------------------------------------------






7.     Conversions and Property Distributions. In the event the Restricted
Shares are exchanged for or converted into other securities (including another
class of the Corporation’s common stock) or in the event that any distribution
is made with respect to such Restricted Shares, whether in additional shares of
the same class of the Corporation’s common stock, other securities of the
Corporation or in other property, the securities or other property that the
Executive receives shall be subject to the same restrictions as apply to the
Restricted Shares and shall for all purposes of this Agreement be treated as
though such property is the Restricted Shares. The vesting provisions in Section
2 hereof shall be applied to such other property in the same proportions as such
schedule applied to the Restricted Shares originally granted hereunder.


8.     Registration. The Corporation shall cause the Restricted Shares to be
registered with the Securities and Exchange Commission so as to allow Executive
the right to sell such securities without limitation on account of such
Restricted Shares being restricted securities. Such registration shall be
effected on or before the date the Restricted Securities become vested or at
such reasonable time thereafter as the Company determines is necessary or
appropriate to comply with the applicable requirements of the federal securities
laws or any requirements of any securities exchange or market upon which the
shares would trade. Regardless of whether the Restricted Shares have been
registered under the Securities Act of 1933 (the “Act”) or have been registered
or qualified under the securities laws of any state, the Corporation may impose
restrictions upon the sale, pledge, or other transfer of such shares (including
the placement of appropriate legends on stock certificates) if, in the judgment
of the Corporation and its counsel, such restrictions are necessary or desirable
in order to achieve compliance with the provisions of the Act, the securities
laws of any state, or any other law. Stock certificates evidencing any shares
awarded pursuant to an unregistered transaction shall bear the following
restrictive legend and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.
9.    Securities Law Representations. As of the date of this Agreement and also
as of the date of any issuance of Restricted Shares, Executive represents and
warrants to the Corporation that Executive: (i) is not investing in the
Restricted Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any media, broadcast publicly or
presented at any presentation; (ii) is an “accredited investor” as defined in
Regulation D adopted under the Securities Act of 1933, as amended (the
“Securities Act”); (iii) confirms that until registered in accordance with
Section 8, the Restricted Shares will not be registered securities under the
Securities Act or any other securities law, and Executive may not transfer the
Restricted Shares other than in compliance with this Agreement and available
registration exemptions under the Securities Act and other applicable securities
laws; and (iv) is acquiring the Restricted Shares solely for himself, for
investment purposes only, and not with a view to the resale, pledge or
distribution of any Restricted Shares except in accordance with their terms,
e.g., after vesting.


10.    Withholding. Upon the lapse of the Restricted Period as to any of the
Restricted Shares, such shares will be deemed taxable at such date and the
Corporation shall have the right to effect the withholding of any taxes required
to be withheld at applicable law (the “Withholding Tax”). The Withholding Tax
may be satisfied either (i) by the Executive paying the amount of the required
Withholding Tax to the Corporation in cash, (ii) by the Corporation retaining
from the shares as to which the Restricted Period shall have lapsed that number
of whole shares having a fair market value (as determined by the Corporation in
a manner consistent with its generally applicable practices) at least equal to
the amount of the required Withholding Tax, or (iii) by a combination of the
foregoing; provided, however, that if and to the extent that the Withholding Tax
is satisfied using shares as to which the Restricted Period has lapsed, the
applicable Withholding Tax shall be based on the minimum amount required to be
withheld at applicable law.


11.    Rights as an Employee. Nothing in this Agreement shall be deemed to
confer upon the Executive any right to continue in the employ of the Corporation
or any of its subsidiaries, or to interfere with or limit in any way the right
of the Corporation or any of its subsidiaries to terminate such employment in
accordance with the terms and conditions of the Employment Agreement.
    




--------------------------------------------------------------------------------




12.    Notices. Any notice to the Corporation contemplated by this Agreement
shall be addressed to the attention of the Corporation’s Human Resource
Department at 1334 York Avenue, New York, New York 10021; and any notice to the
Executive shall be addressed to him at the address on file with the Corporation
on the date hereof or at such other address as he may hereafter designate in
writing.


13.    Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.




SOTHEBY’S


By: /S/ SUSAN ALEXANDER


Its:     EVP, Worldwide Head of HR


Dated:    March 31, 2015






EXECUTIVE




By: /S/ THOMAS S. SMITH                
Executive’s Signature


Dated:    4/1/15            


